Citation Nr: 0312691	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-28 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant filed a timely Substantive Appeal, by 
means of a VA Form 9, to a July 1994 rating decision by the 
Regional Office. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
asthma and atopic dermatitis, granted service connection for 
a lumbar strain, and assigned a 10 percent disability 
evaluation for the veteran's lumbar strain.

In a June 1999 Board decision, the issue of whether the 
appellant filed a timely substantive appeal was remanded for 
additional development.  The development was accomplished to 
the extent possible, and a supplemental statement of the case 
was issued by the RO in October 2002.  The case has now been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In a July 1994 letter and rating decision, the RO granted 
the veteran service connection for a lumbar strain and 
assigned a 10 percent disability evaluation, as well as 
denied service connection for asthma and a skin disorder.  
The veteran filed a notice of disagreement in August 1994.

3.  In November 1994, the RO sent the veteran a statement of 
the case and accompanying cover letter.  The statement of the 
case was not returned to the RO as undeliverable.

4.  A VA Form 9, appealing the RO's July 1994 decision, was 
received by the RO in September 1995, more than a year after 
the date of mailing the RO's July 1994 decision.


CONCLUSION OF LAW

The appellant did not file a timely substantive appeal, by 
means of a VA Form 9, to the RO's July 1994 rating decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.34, 20.101, 20.202, 
20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete her claims.  The rating decisions, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified her of the evidence considered, the pertinent laws 
and regulations, and the reason that her claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
service connection and an increased disability evaluation, as 
well as provided a detailed explanation of why these benefits 
were not granted.  In addition, the statement of the case and 
supplemental statements of the case included the criteria for 
granting service connection and an increased rating, as well 
as other regulations pertaining to her claim, including the 
regulations explaining the time limits for filing substantive 
appeals.  Similarly, the October 2002 supplemental statement 
of the case notified the veteran of the provisions of the 
VCAA, the kind of information needed from her, and what she 
could do to help her claims, as well as the VA's 
responsibilities in obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded VA examinations and a hearing before the RO.  The 
veteran and her representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A brief review of the facts of this case is in order.  In a 
July 1994 rating decision, the RO granted service connection 
for a lumbar strain, and assigned a 10 percent disability 
evaluation.  The RO also denied the veteran's claims for 
service connection for asthma and a skin disorder.  The RO 
sent the veteran notice of the decision and of her appellate 
rights in July 1994.  In August 1994, the RO received a 
notice of disagreement from the veteran, wherein she stated 
her disagreement with the evaluation assigned for her lumbar 
strain, and the denial of her previously mentioned claims for 
service connection.  A statement of the case and an 
accompanying cover letter were issued in response to the 
veteran's filing of the notice of disagreement in November 
1994.  No further response with regard to the aforementioned 
claims was received from the veteran, and the statement of 
the case was not returned to the RO as undeliverable.  The RO 
received a VA Form 9, Appeal to the Board of Veterans' 
Appeals, signed by the veteran, in September 1995.  In May 
1996, the veteran's appeal was certified to the Board.  In 
June 1999, the Board remanded the veteran's claim to the RO 
so that the RO could issue a supplemental statement of the 
case addressing the issue of whether her substantive appeal 
was filed in a timely manner.  In October 2002, the RO issued 
a supplemental statement of the case informing the veteran 
that her substantive appeal was not filed in a timely manner, 
of the procedural requirements for filing an appeal to the 
Board, and the consequences for failure to timely file a 
substantive appeal to the Board.  The veteran was also 
provided an opportunity to explain why she thought her 
substantive appeal was filed on time, to send evidence 
indicating that her substantive appeal was filed on time, or 
to request a hearing.  The supplemental statement of the case 
and attached cover letter, as well as a March 2003 letter 
from the RO, were not returned as undeliverable and the 
veteran failed to respond.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").

Under the pertinent laws and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200-20.202.  Time 
limits within which a claimant is required to act to perfect 
a claim or challenge an adverse VA determination may be 
extended upon request, if good cause is shown.  See 38 C.F.R. 
§ 3.109(b).

An appeal consists of a timely filed notice of disagreement, 
and after a statement of the case has been furnished, a 
timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a).  
Section 7105(b) provides, in pertinent part, that a notice of 
disagreement must be filed with the agency which entered the 
initial review or determination concerning a claim within one 
year from the date of mailing of notice of the determination.  
See 38 U.S.C.A. § 7105 (b)(1), (b)(2).  Upon the timely 
receipt of a notice of disagreement, the RO must prepare and 
furnish to the claimant a statement of the case, unless the 
benefit being sought is granted in full.  See 38 U.S.C.A. § 
7105(d)(1).  The statement of the case includes a summary of 
the pertinent evidence, the pertinent laws and regulations, 
and the decision and reasons regarding each issue.  Id.  In 
addition, along with the statement of the case, the appellant 
is furnished information on his or her right to file 
substantive appeal, the time limit for filing a substantive 
appeal, information on hearings and representative rights, 
and a VA Form 9, Appeal to Board of Veterans' Appeals.  See 
38 C.F.R. § 19.30(b).  The claimant must then file a written 
substantive appeal (a VA Form 9) within 60 days from the date 
the statement of the case is mailed or within the remainder 
of the one-year time period from the date of mailing of 
notice of the initial determination being appealed, whichever 
ends later.  See 38 U.S.C.A. § 7105 (b)(2), (d)(3); 38 C.F.R. 
§ 20.302(b).  As stated earlier, the 60-day appeals period 
may be extended for good cause shown.  See 38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.303.  Whether a substantive appeal 
has been filed on time is an appealable issue, and if 
claimant protests an adverse determination made by the RO 
with respect to timely filing of the substantive appeal, the 
claimant will be furnished a statement of the case.  
38 C.F.R. § 19.34.

Upon application of the foregoing to the facts of the instant 
case, the Board finds that the appellant failed to file a 
timely substantive appeal by means of a VA Form 9.  It is 
clear from the record that, in November 1994, the RO sent a 
statement of the case and cover letter with all of the 
required information to the veteran and that there is no 
evidence that the statement of the case was returned to the 
RO as undeliverable or that the veteran attempted to file a 
substantive appeal prior to September 1995.  Under the 
circumstances described previously, the veteran had until 
July 1995 to file a substantive appeal with respect to the 
RO's determinations.  The veteran's substantive appeal was 
received in September 1995, which was clearly in excess of 
one year from the date of notification of the pertinent 
rating action, as well as more than 60 days from the date of 
mailing of the statement of the case.  In addition, the 
veteran did not request an extension of the period for filing 
a substantive appeal for good cause or respond to the RO's 
October 2002 supplemental statement of the case or March 2003 
letter.  As the VA Form 9 was not received within the 
statutory time limit, the Board must conclude that the 
substantive appeal as to the RO's July 1994 rating decision 
was not timely filed.  Accordingly, the Board lacks 
jurisdiction over the veteran's appeal and her claims are 
dismissed.  See 38 C.F.R. § 20.101(d) (the Board may address 
jurisdictional issues, including those involving 
determinations as to the timeliness of a substantive appeal, 
at any stage of a proceeding and may dismiss any case over 
which it determines it does not have jurisdiction).  See also 
VAOPGCPREC 9-99;  38 C.F.R. § 19.4.


ORDER

The veteran failed to file a timely VA Form 9, and the appeal 
is dismissed.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

